s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 2, 2014

                                      No. 04-14-00265-CV

                                        John DONOHUE,
                                            Appellant

                                                 v.

                                       Martha DONOHUE,
                                            Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CI19573
                        Honorable David A. Canales, Judge Presiding

                                         ORDER
        Appellant John M. Donohue appeals a final decree of divorce signed October 8, 2013.
Appellant did not file a timely motion that would have extended the appellate timetable. See
TEX. R. CIV. P. 329b(g); TEX. R. APP. P. 26.1(a). Thus, the notice of appeal was due November
7, 2013, or a motion for extension of time to file the notice of appeal was due fifteen days later
on November 24, 2013 (November 22, 2013, the actual due date, was a Saturday). See TEX. R.
APP. P. 26.1, 26.3. Appellant did not file a timely notice of appeal or a timely motion for
extension of time to file the notice of appeal. However, on April 22, 2014, appellant filed a
notice of appeal and a motion for extension of time to file a notice of appeal.

       The supreme court holds that “once the period for granting a motion for extension of time
under Rule [26.3] has passed, a party can no longer invoke the appellate court’s jurisdiction.”
See Verburgt v. Dorner, 959 S.W.2d 615, 615 (1997) (construing predecessor to Rule 26).

        We therefore ORDER appellant to file, on or before August 1, 2014, a response showing
cause why this appeal should not be dismissed for lack of jurisdiction. If appellant fails to
satisfactorily respond within the time provided, the appeal will be dismissed. See TEX. R. APP. P.
42.3(a), (c). If a supplemental clerk’s record is required, appellant must ask the trial court clerk
to prepare one and must notify the clerk of this court that such a request was made. All deadlines
in this matter are suspended until further order of the court.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court